DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on June 24, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 3, 4, and 7.

Applicant cancelled claim 8.

Claims 1-7 and 9 are pending and have been examined.

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 1-9 under 35 USC 112(b) / 2nd paragraph as being indefinite. 
Applicant amended claims 1 and 9. The amendments address some of the issues. The amendments clarifying the initial clause delineate what each portion of the limitation refers to; thus clarifying the issue. However, Applicant has not addressed the issues cause by invoking 112(f). Amending the claims so that these units are implemented with a processor does not address the specification’s lack of structure. Tying them to a processor does not create structure. The claims still invoke 112(f) as they are written in “means for” language. Applicant either needs to indicate where there is structure in the specification or amend the claims so they are not in the form of “means for”.  Examiner maintains this rejection.
Applicant amended claims 3, 4, and 7 to address the issues with those claims. In view of those amendments, Examiner removes the specific rejections to claims 3, 4, and 7. Since the claims depend on claim 1, Examiner maintains the general rejection to these claims.
Examiner maintains the rejections to claims 1-7, and 9.

Regarding 101 Rejections
Examiner initially rejected claims 1-9 under 35 USC 101 as being directed to non-statutory subject matter. Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Applicant merely states the claims satisfy Step 2A, Prong 1. This is an insufficient and unpersuasive argument as there is no explanation as to how the claim in its entirety recites an non-abstract idea.  Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant merely alleges its claims amount to a technical improvement/practical application and provides no analysis as to how it meets this standard. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (uploading/presenting service use information) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to uploading/presenting service use information. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that its claims are similar to those in Finjan and improve the functioning of a computer. Examiner does not find this argument persuasive. In Finjan the claimed method generates an improved security profile which improves the process of virus scanning by allowing for protection against unknown viruses and obfuscated code. Allowing for protection against unknown viruses and obfuscated code is what amounted to a specific methodology for obtaining a desired result. Applicant is not claiming a specific way of achieving a desired outcome. Applicant is merely claiming a methodology; which in and of itself does not arise to the level of a “specific way of achieving a desired outcome or result.” Merely claiming limitations “with specificity” does not mean there is eligible subject matter which is similar to Finjan. Applicant merely points out the utility of the claims which does not mean there is a specific methodology for obtaining a desired result as in Finjan.
Applicant argued that the claims have been oversimplified. Examiner does not find this argument persuasive. Applicant is attacking Examiner summation of the abstract idea “identifying suspicious user behavior during a user’s interaction with various banking services” rather than the identified abstract idea. The identified steps (“identifying” through “determining” steps) are the abstract idea. Merely because this identified abstract idea can be summarized does not make the summary the basis of the rejection. The identified steps are the abstract idea at issue in the rejection, which takes into account whether there is anything that qualifies as a practical application. 

Applicant argued that they recite a combination of steps which is not find in the prior art. Examiner does not find this argument persuasive. First, the claims are not novel and non-obvious. Furthermore, it is not persuasive to point out the lack of an art rejection as evidence that the claims recite something other than what is well-understood, routine, and conventional. The standards for subject matter eligibility and novelty/non-obviousness are different, and merely because something is novel/non-obvious does not mean it also recites something other than what is well-understood, routine, and conventional. It should be noted the claims in Alice are novel, yet did not meet the significantly more standard.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-9 under 35 USC 102 as being unpatentable over the prior art.
Applicant argued the cited art does not teach the amended claims. Examiner does not find this argument persuasive. First, Applicant has not addressed the major issue that the claims carry little patentable weight. As noted in the beginning of the rejection, a unit configured to do “something” has an entirely different scope compared to a unit actually performing that “something”. There is a difference in being configured to do something and actually doing it. Currently the claims (and their dependents) have very little weight as all that is needed to teach them is any computing device that is capable of retrieving information (e.g., a processor and memory) uploading that information (internet/network connectivity), and displaying information. There is no patentable weight to the limitations further defining the service use information, etc because Applicant has not actually claimed the performance of the functionality. To be blunt, the claims could be rejected by Examiner taking Official Notice of a computer. It is only in the interest of compact prosecution that Examiner has provided a rejection interpreting the claims as having patentable weight.
Furthermore, the cited art does teach the claims even if they were given patentable weight. Applicant merely alleges the cited art does not teach the amended claims and provides no analysis as to why Goldwaite does not teach the art or why the cited portions of Goldwaite are different from the claim limitations. Applicant merely provides its interpretation of what Goldwaite generally teaches. There is no analysis as to how the cited paragraph teaches something different from the claim language. The issue is whether the cited art teaches the broadest reasonable interpretation of the limitations, not whether Applicant envisions the claims as meaning something different. Merely because Applicant feels the cited art is different from its preferred embodiment does not mean the rejection is deficient.	
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 9, these claims are rejected for the following reasons:
It is indefinite as to what is meant by the limitation “wherein the other account information is different from predetermined account information”. The claims and the specification are silent as to what is meant by predetermined account information. Therefore, it is impossible to determine what is meant by other account information because without a definition of predetermined account information one cannot determine what comprises something different that the predetermined account information. Furthermore, the plain meaning of this limitation results in a paradox. Any defined information related to an account would read on predetermined account information; therefore it would be impossible to obtain account information different from predetermined account information because any account information would necessarily be predetermined since it already exists.
In claims 1 and 9 the claim limitations “a management unit configured to retrieve…”, “a communication unit configured to upload”, and “a display configured to display” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose what are the actual structures that perform the retrieving and uploading. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as upload the service use information. 

Claim 1 recites the limitations of: 
predetermined account information;
service use information; 
wherein the service use information is used for using a service,
wherein the service use information is recorded in association with card identification information
wherein the card identification information is related to other account information,
wherein the other account information is different from the predetermined account information,
wherein the card identification information identifies a card for using the service; 
upload the service use information obtained through the retrieval,
a confirmation screen indicating that the upload is to be performed or a completion screen indicating that the upload is complete.  

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an information processing apparatus, a management unit, a recording medium, a communication unit, a display, processors; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
transmit predetermined account information, 
retrieve service use information
service use information recorded on a recording medium
service use information recorded in association with card identification information,
upload the service use information
display at least one of a confirmation screen 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an information processing apparatus, a management unit, a recording medium, a communication unit a display, processors; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
transmit predetermined account information, 
retrieve service use information
service use information recorded on a recording medium
service use information recorded in association with card identification information,
upload the service use information
display at least one of a confirmation screen 
as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0034], [0037-0058], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7 are directed to an abstract idea. Thus, the dependent claims 2-7 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldthwaite, US Patent Application Publication No., 2004/0019564.
[CLAIM INTERPRETATION] In their present form claims 1 and 9 recite a management unit/communication unit/display unit that are configured to perform certain functionality. This is different in scope from claiming the units actually performing the recited functionality. There is a difference in being configured to do something and actually doing it. Currently the claims (and their dependents) have very little weight as all that is needed to teach them is any computing device that is capable of retrieving information (e.g., a processor and memory) uploading that information (internet/network connectivity), and displaying information. There is no patentable weight to the limitations further defining the service use information, etc because Applicant has not actually claimed the performance of the functionality. For the sake of compact prosecution Examiner will interpret the claims as being written in a form where the system/units actually perform the recited functionality.

Regarding claims 1 and 9;
(Claim 1) An information processing apparatus, comprising:An information processing apparatus, comprising:
a management unit configured to 
transmit predetermined account information,
See Goldthwaite [0017] “Next, formatting the digital order into a first message that is adapted to be transmitted over a second network, and routing the first message over the second network to the communication device.”
[0037] “The authentication server 107 sends an SMS message to the customer's mobile phone 110 through an SMS carrier 109 (120).”
[0051] “The merchant sends a payment request and the mobile phone number to a payment server (510). ”

and retrieve service use information, wherein the service use information is used for using a service, wherein the service use information is recorded on a recording medium,  
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

wherein the service use information is recorded in association with card identification information, wherein the card identification information is related to other account information, wherein the other account information is different from the predetermined account information, 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”
and wherein the card identification information identifies a card for using the service; 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

a communication unit configured to upload the service use information obtained through the retrieval.  
See Goldthwaite [0051] “If the authentication is valid the mobile phone routes the payment transaction to the authentication server (530) and the authentication server routes it to the payment server (532).”
and a display configured to display at least one of a confirmation screen indicating that the upload is to be performed or a completion screen indicating that the upload is complete,
See Goldthwaite [0051] “The mobile phone displays the SMS message to the customer (516) and requests authorization for the payment transaction by the customer (518) by selecting "yes" or "no.” 
“If the authentication is not valid an error is displayed and the customer is asked to select a payment card and repeat the process again (528)”
“The payment server routes the results to the merchant server and back to the authentication server (538). The authentication server notifies the customer's mobile phone that the payment transaction has been approved”

wherein the management unit and the communication unit are each implemented via at least one processor.
See Goldthwaite [0049] “The mobile phone attachment 160 includes a microprocessor ”
[0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Regarding claim 2;
(Claim 2) The information processing apparatus according to claim 1, wherein, in a case where a login is made with the predetermined account information, the management unit retrieves the service use information, and wherein the communication unit uploads the service use information.  
See Goldthwaite [0051] “In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

Regarding claim 3;
(Claim 3) The information processing apparatus according to claim 1, wherein the management unit retrieves the service use information recorded on the recording medium association with the card identification information regarding the other account information, wherein the card identification information is received from a server, 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”
“In addition to the payment card information, the customer is asked to enter a personal identification number (PIN) to complete the authentication process (524)”

and wherein the communication unit uploads the service use information to the server.  
See Goldthwaite [0051] “If the authentication is valid the mobile phone routes the payment transaction to the authentication server (530) and the authentication server routes it to the payment server (532).”

Regarding claim 4;
(Claim 4) The information processing apparatus according to claim 3, wherein the communication unit transmits, to the server, the predetermined account information and terminal information identifying the information processing apparatus, 
See Goldthwaite [0051] “The merchant request the mobile phone identification information (506). In one example, the mobile phone identification information is the mobile phone number. The customer provides the mobile phone number to the Merchant (508).”

and wherein the communication unit receives the card identification information from the server in response to the transmission of the predetermined account information and the terminal information.  
See Goldthwaite [0051] “The customer selects a payment card (522) that is either embedded in the mobile phone or he inserts it in a special slot in the phone. The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account.”

Regarding claim 5;
(Claim 5) The information processing apparatus according to claim 1, wherein the service use information includes value information that is used for payment with the card.  
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Regarding claim 6;
(Claim 6) The information processing apparatus according to claim 5, wherein the value information includes balance information, remaining point information, or a credit53 card number.  
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Regarding claim 7;
(Claim 7) claim 1, wherein the recording medium includes a contactless integrated circuit chip. 
See Goldthwaite [0051] “The payment card is a "smart card" i.e., has an embedded IC chip which stores the card number…”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693